Citation Nr: 0424797	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  99-17 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1956 to 
September 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the RO in 
Buffalo, New York, which denied service connection for a back 
disorder.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a back disorder, and the VA has made reasonable efforts 
to develop such evidence.

2.  A back disorder is not a disorder of service origin or 
attributable to any incident therein.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, 18 
Vet.App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In this case, the rating action dated in April 1999 was 
issued before the enactment of the VCAA.  The Board finds 
that the RO has satisfied the notification requirements of 
the VCAA in this case.  By virtue of the July 1999 Statement 
of the Case and August 2003 and March 2004 Supplemental 
Statements of the Case, and by correspondence from the RO 
dated in February 2001, August 2001 and December 2003, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  VA 
VAOPGCPREC No. 7-2004 (2004).

In particular, the Board notes evidence development letter 
dated in February 2001, August 2001 and December 2003, in 
which the veteran was advised of the type of evidence 
necessary to substantiate his claim.  In these letters, the 
veteran was also advised of his and VA's responsibilities 
under the VCAA, including what evidence should be provided by 
the veteran and what evidence should be provided by VA.  

Factual Background

The veteran served on active duty from January 1956 to 
September 1957. 

Service medical records show that on medical examination 
performed for enlistment purposes in January 1956, the 
veteran's spine was clinically evaluated as normal.  In a 
September 1957 examination, performed for purposes of 
transfer, his spine was again clinically evaluated as normal.  
Remaining service medical records are negative for 
complaints, treatment or diagnosis of a back disorder.

During VA examinations performed in August 1976, January 1977 
and June 1977, the veteran complained of low back pain.  No 
diagnosis pertaining to a back disorder was noted on the 
examinations.

A February 1977 VA medical certificate, showed the veteran 
presented with complaints of low back pain radiating to his 
groin area which had persisted for three days.  Range of 
motion of the lumbosacral spine was found to be within normal 
limits. 

A July 1977 VA examination, was negative for any lumbosacral 
pathology.  A VA X-ray study of the lumbosacral spine, 
performed in July 1977 showed mild lumbar scoliosis with 
convexity towards the right.  Mild degenerative arthritic 
change involving the apophyseal joint between L-5 and S-1 
were identified.

In an October 1981 VA examination, the veteran complained of 
low back pain, however, no diagnosis pertaining to a back 
disorder was elicited.

VA outpatient treatment notes dated April 1985 to August 1986 
show treatment for a variety of disorders, including low back 
pain.  A consultation sheet dated July 1986, revealed that 
the veteran was referred to the neurosurgery department for 
degenerative joint disease of L4-L5 with radiculopathy.  The 
provisional diagnosis was degenerative disc disease.  A 
follow-up treatment note dated in August 1986, reflected that 
the veteran had degenerative joint disease which was shown on 
a CT scan and myelogram.  It further noted that he refused 
surgical treatment and had been treated through physical 
therapy.  The pertinent diagnosis was degenerative joint 
disease with L4-L5 compression with radicular pain and 
decreased function.

A VA discharge summary, which reflected an admission date of 
April 1986, showed the veteran presented to the Emergency 
Room with a one-week history of severe pain with radiation 
down the right buttocks.  The pertinent diagnosis at the time 
of discharge in June 1986, was chronic low back pain 
secondary to L5, S1 radiculopathy.  In July 1986, the veteran 
was admitted to the VA hospital and the diagnosis at time of 
discharge in August 1986 was L5 radiculopathy secondary to a 
ruptured disc.  It was noted that the veteran did not wish to 
have surgery.

VA outpatient treatment notes dated August 1986 to December 
1997 were consistent for complaints of low back pain and 
reports of wearing a back brace.  Numerous diagnoses of 
degenerative joint disease were shown.  

In August 1997, the veteran was admitted to Buffalo General 
Hospital for complaints of right-sided low back pain with 
radiation to the hip and buttocks.  No discharge diagnosis 
was noted.  An August 1997 private Magnetic Resonance Imaging 
(MRI) of the lumbar spine reflected degenerative disc disease 
involving all disc levels.

A private discharge summary from Erie County Medical Center, 
dated June 1998, reflected an admission diagnosis of history 
of slipped disk, L5-S1.  In September 1998, the veteran again 
presented at Erie Medical Center.  He complained of increased 
back pain and the diagnosis was low back pain.

In November 1998, the veteran was evaluated by C.L.H., M.D., 
for complaints of low back and left leg pain.  The diagnostic 
impression revealed that the veteran suffered from neurogenic 
claudication.  A private MRI was obtained in December 1998, 
in conjunction with the examination.  The MRI revealed left 
paracentral to left lateral foraminal L5-S1 disc herniation 
with compression on the left L5 and left S1 nerve roots, 
large left lateral extraforminal L2-L3 disc herniation, disc 
degeneration with bulging of the annulus fibrosis at L3-L4 
and L4-L5 and multiple levels of neural foramen stenosis.

In July 1999, the veteran presented for a private 
consultation with P.B., M.D.  The veteran reported 
intermittent pain in his back which radiation down to the big 
toe on the right side with numbness.  The pain was aggravated 
by sitting, standing, walking and lying down.  He reported 
use of a cane, wheelchair and brace.  The diagnosis was 
lumbar disc disease with facet joint dysfunction and lumbar 
radiculopathy.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

The veteran claims service connection for a back disorder, 
which he asserts was incurred during military service.  
Service medical records are negative for a diagnosis or 
treatment of a back disorder.

Post-service medical records are negative for a back disorder 
until August 1976, approximately 19 years after service.  In 
medical histories related by the veteran to various VA and 
private health care providers, no reference was made by the 
veteran to any inservice injury to the back.

In summary, the veteran has not submitted evidence to 
demonstrate continuity of symptomatology since service, nor 
has he submitted medical evidence demonstrating that his back 
disorder is linked to service.  The veteran has not submitted 
any lay statements from others indicating he developed a back 
disorder in service.

The veteran has asserted that he incurred a back disorder as 
a result of his period of active service.  As a layman, he is 
not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the evidence does not demonstrate that the veteran's back 
disorder is linked to service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disorder.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



